ORDER TO SHOW CAUSEThis matter having been duly presented to the Court on the petition of Yaron Helmer for review of the decision of the Disciplinary Review Board in DRB 17-070, and good cause appearing;It is ORDERED that the petition for review is granted; and it is furtherORDERED that Yaron Helmer show cause before this Court on October 10, 2018, at 2:00 p.m. in the Supreme Court courtroom, Hughes Justice Complex, Trenton, why he should not be disciplined as provided for by Rule 1:20-15A; and it is furtherORDERED that the Director of the Office of Attorney Ethics or his designee present this matter to the Court.